 8:18-cv-00233-RGK-PRSE Doc # 52 Filed: 05/27/20 Page 1 of 1 - Page ID # 280



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRUCE MCGRONE,

                   Plaintiff,                             8:18CV233

      vs.
                                              MEMORANDUM AND ORDER
CORPORAL SORENSEN, Guard;

                   Defendant.


      This matter is before the court on Defendant’s Motion to Seal Exhibits.
(Filing No. 47.) Defendant asks this court to enter an order pu rsuant t o NECivR
7.5(a)(1) sealing what will be marked and offered as Exhibits 4 and 6 of th e In dex
of Evidence (filing no. 49) in support of his Motion for Summary Judgment (filin g
no. 48) because the materials contain confidential and sensitive information. Upon
consideration,

      IT IS ORDERED that Defendant’s Motion to Seal Exhibits (filing no. 47) is
granted.

      Dated this 27th day of May, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
